
	
		II
		112th CONGRESS
		1st Session
		S. 1748
		IN THE SENATE OF THE UNITED STATES
		
			October 20, 2011
			Mr. Lautenberg
			 introduced the following bill; which was read twice and referred to the
			 Committee on Banking, Housing, and Urban
			 Affairs
		
		A BILL
		To amend the Truth in Lending Act and the Higher
		  Education Act of 1965 to require additional disclosures and protections for
		  students and cosigners with respect to student loans, and for other
		  purposes.
	
	
		1.Short title;
			 Findings
			(a)Short
			 titleThis Act may be cited
			 as the Christopher Bryski Student Loan
			 Protection Act or Christopher’s Law.
			(b)FindingsCongress
			 finds the following:
				(1)No requirement
			 exists for private educational lenders’ promissory notes to include a clear and
			 conspicuous description of the responsibilities of a borrower and cosigner in
			 the event the borrower or cosigner becomes disabled, incapacitated, or
			 dies.
				(2)An estimated
			 1,700,000 people sustain a traumatic brain injury each year, with older
			 adolescents aged 15 to 19 years old more likely to sustain a traumatic brain
			 injury than other age groups.
				(3)It has been estimated that the annual
			 incidence of spinal cord injury, not including those who die at the scene of an
			 accident, is approximately 40 cases per 1,000,000 people in the United States
			 or approximately 12,000 new cases each year. These injuries can lead to
			 permanent disability or loss of movement and can prohibit the victim from
			 engaging in any substantial gainful activity.
				(4)In the 2007–2008 academic year, 13 percent
			 of students attending a 4-year public institution of higher education, and 26.2
			 percent of students attending a 4-year private institution of higher education,
			 borrowed monies from private educational lenders.
				(5)According to Sallie Mae, in 2009, the
			 percentage of cosigned private education loans increased from 66 percent to 84
			 percent of all private education loans.
				2.Additional
			 student loan protections
			(a)In
			 generalSection 140 of the
			 Truth in Lending Act (15 U.S.C. 1650) is amended by adding at the end the
			 following:
				
					(g)Additional
				protections relating to death or disability of borrower or cosigner of a
				private education loan
						(1)Clear and
				conspicuous description of cosigner’s obligationIn the case of any private educational
				lender who extends a private education loan for which any cosigner is jointly
				liable, the lender shall clearly and conspicuously describe, in writing, the
				cosigner’s obligations with respect to the loan, including the effect the
				death, disability, or inability to engage in any substantial gainful activity
				of the borrower or any cosigner would have on any such obligation, in language
				that the Bureau determines would give a reasonable person a reasonable
				understanding of the obligation being assumed by becoming a cosigner for the
				loan.
						(2)Model
				formThe Bureau shall publish a model form under section 105 for
				describing a cosigner’s obligation for purposes of paragraph (1).
						(3)Definition of
				death, disability, or inability to engage in any substantial gainful
				activityFor the purposes of
				this subsection with respect to a borrower or cosigner, the term death,
				disability, or inability to engage in any substantial gainful
				activity—
							(A)means any
				condition described in section 437(a) of the Higher Education Act of 1965 (20
				U.S.C. 1087(a)); and
							(B)shall be interpreted by the Bureau in such
				a manner as to conform with the regulations prescribed by the Secretary of
				Education under section 437(a) of such Act (20 U.S.C. 1087(a)) to the fullest
				extent practicable, including safeguards to prevent fraud and
				abuse.
							.
			(b)DefinitionsSection 140(a) of the Truth in Lending Act
			 (15 U.S.C. 1650(a)) is amended—
				(1)by redesignating paragraphs (1) through (8)
			 as paragraphs (2) through (9), respectively; and
				(2)by inserting
			 before paragraph (2) (as redesignated by paragraph (1)) the following:
					
						(1)the term cosigner—
							(A)means any
				individual who is liable for the obligation of another without compensation,
				regardless of how designated in the contract or instrument;
							(B)includes any
				person whose signature is requested as condition to grant credit or to forbear
				on collection; and
							(C)does not include a
				spouse of an individual referred to in subparagraph (A) whose signature is
				needed to perfect the security interest in the
				loan;
							.
				3.Federal student
			 loansSection 485(l)(2) of the
			 Higher Education Act of 1965 (20 U.S.C. 1092(l)(2)) is amended by adding at the
			 end the following:
			
				(L)Information on the conditions required to
				discharge the loan due to the death, disability, or inability to engage in any
				substantial gainful activity of the borrower in accordance with section 437(a),
				and an explanation that, in the case of a private education loan made through a
				private educational lender (as such terms are defined in section 140 of the
				Truth in Lending Act (15 U.S.C. 1650)), the borrower, the borrower’s estate,
				and any cosigner of such a private education loan may be obligated to repay the
				full amount of the loan, regardless of the death or disability of the borrower
				or any other condition described in section
				437(a).
				.
		
